UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 16-6138


JOSEPH COPPOLA,

                  Petitioner - Appellant,

          v.

TERRY O’BRIEN, Warden,

                  Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg.  Robert W. Trumble,
Magistrate Judge. (3:15-cv-00096-GMG-RWT)


Submitted:   June 21, 2016                  Decided:   June 23, 2016


Before DUNCAN, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joseph Coppola, Appellant Pro Se.       Helen Campbell Altmeyer,
Assistant United States Attorney, Wheeling, West Virginia; Erin K.
Reisenweber, Assistant United States Attorney, Martinsburg, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Joseph Coppola seeks to appeal the magistrate judge’s order

denying his motion for entry of default on his 28 U.S.C. § 2241

(2012) petition.     This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).    The order Coppola seeks to appeal is neither a final

order   nor   an   appealable   interlocutory   or   collateral   order.

Accordingly, we deny leave to proceed in forma pauperis and dismiss

the appeal for lack of jurisdiction.            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                              DISMISSED




                                    2